PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Teng et al.
Application No. 16/128,468
Filed: 11 Sep 2018
For: Additive Manufacturing Apparatus and Method
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition, filed December 21, 2020, which is being treated as a petition under 37 CFR 1.137(a) to revive the instant nonprovisional application for failure to timely notify the U.S. Patent and Trademark (USPTO) of the filing of an application in a foreign country, or under a multinational treaty that requires publication of applications eighteen months after filing.  See 37 CFR 1.137(f). 
                  
The petition is DISMISSED.

Petitioner states that the instant nonprovisional application is the subject of an application filed in an eighteen-month publication country on September 12, 2018.  However, the USPTO was unintentionally not notified of this filing within 45 days subsequent to the filing of the subject application in an eighteen-month publication country.  

In view of the above, this application became abandoned pursuant to 35 U.S.C. § 122(b)(2)(B)(iii) and 37 CFR 1.213(c) for failure to timely notify the Office of the filing of an application in a foreign country or under a multilateral international agreement that requires publication of applications 18 months after filing.

A petition to revive an application abandoned pursuant to 35 U.S.C. 122(b)(2)(B)(iii) for failure to notify the USPTO of a foreign filing must be accompanied by:

(1) the required reply which is met by the notification of such filing in a foreign country or under a multinational treaty; 
(2) the petition fee as set forth in 37 CFR 1.17(m); and 
(3) a statement that the entire delay in filing the required reply from the due date of the         reply until the filing of a grantable petition was unintentional.

The instant petition lacks item (3).


The statement of delay is not acceptable.  In this regard, petitioner’s attention is directed to 37 CFR 1.33(b), which states.

(b) Amendments and other papers. Amendments and other papers, except for written assertions pursuant to § 1.27(c)(2)(iii) or (c)(2)(iv),filed in the application must be signed by:

(1) A patent practitioner of record;

(2) A patent practitioner not of record who acts in a representative capacity under the provisions of § 1.34; or

(3) The applicant (§ 1.42). Unless otherwise specified, all papers submitted on behalf of a juristic entity must be signed by a patent practitioner.

An unsigned amendment (or other paper) or one not properly signed by a person having authority to prosecute the application is not entered.  This applies, for instance, where the amendment (or other paper) is signed by only one of two applicants and the one signing has not been given a power of attorney by the other applicant. The signature of co-inventor Xing Teng was omitted from the petition.  Therefore, since the petition is not signed by all of the inventors it cannot be accepted at this time.

The application file does not indicate a change of address has been filed in this case, although the address given on the petition differs from the address of record.  A change of address should be filed in this case in accordance with MPEP 601.03. A courtesy copy of this decision is being mailed to the address noted on the petition. However, until otherwise instructed, all future correspondence regarding this application will be mailed solely to the address of record.  

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web  

Any questions concerning this matter may be directed to Terri Johnson at (571) 272-2991.  

Telephone inquiries concerning this decision should be directed to Terri Johnson at (571) 272-2991.



/TERRI S JOHNSON/Paralegal Specialist, OPET                                                                                                                                                                                                        
cc:	Yi-Hsien Harry Teng
	4839 Prestbury Drive
	Suwanee, GA  30024